DETAILED ACTION
This action is pursuant to the claims filed on 05/03/2022. Claims 1, 4, 6-12, 15, and 17-20 are pending. A first action on the merits of claims 1, 4, 6-12, 15, and 17-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-12, 17, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, and 17-20 of copending Application No. 16/427,713 in view of Kitazawa (U.S. PGPub No. 2020/0138374).
Regarding claims 1, 6, 9-12, 17, and 20 the reference application claims all of the limitaitons of claims 1, 9-12, and 20 except for a standoff disposed between the one or more conductive pads and the backing, the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor.
In related prior art, Kitazawa teaches a similar bio-electrode sensor comprising a conductive pad (Fig 6 electrode portion 61) and a backing (Fig 6 back body 9 of garment) having a standoff disposed between the one or more conductive pads and the backing (Fig 6 and [0061], electrode support portion 45 (not explicitly labeled in text) is between back body 9 and electrode portion 61), the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor (Fig 6, electrode support portion functions to transfer pressure to electrode portion 61 when applied to user); wherein the standoff is constructed of a flexible material ([0008] electrode support portion is a flexible fabric cloth). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application in view of Kitazawa to incorporate the standoff to transfer pressure to the one or more conductive pads to arrive at the device of claims 1, 6, 9-12, 17, and 20. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Claims 4 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, and 17-20 of copending Application No. 16/427,713 in view of Kitazawa and Baxi (U.S. PGPub No. 2014/0114166).
Regarding claims 4 and 15, the reference application fails to teach wherein a surface of each of the one or more conductive pads placed against a wearer's skin when the dry electrode bio-sensor is in use is textured.
In related prior art, Baxi teaches a similar dry electrode biosensor (Fig 4a-c) wherein a surface of each of the one or more conductive pads placed against a wearer's skin when the dry electrode bio-sensor is in use is textured (Fig 4B and [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact surface of the conductive pads of the reference application in view of Kitazawa and Baxi to incorporate textured surfaces on the conductive pads. Doing so would be obvious to one of ordinary skill in the art as simple substitution of one well-known sensor contact surface (Fig 4a non-textured) for another well-known sensor contact surface (Fig 4b textured) to yield the expected result of a dry biosensor capable of acquiring physiological signals from a user ([0037]).
Claims 7-8 and 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, and 17-20 of copending Application No. 16/427,713 in view of Kitazawa and Longinotti (U.S. PGPub No. 2018/0067516).
Regarding claims 7 and 18, the reference application fails to teach wherein the pressure transferred by the standoff to the one or more conductive pads is applied by a compressive textile or the fabric layer. 
In related prior art, Longinotti teaches a similar device comprising a garment (Fig 1a) wherein the pressure transferred by the standoff to the one or more conductive pads is applied by a compressive textile or the fabric layer ([0084] compression garment; thus the combination of Longinotti and Kitazawa teaches the limitation of claim 7 and 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of the reference application in view of Kitazawa and Longinotti to incorporate the compressive textile such that the pressure transferred by the standoff is applied by the compressive textile fabric layer. Providing the compressive textile would have been obvious to one of ordinary skill in the art as the use of compressive garments in biosensing garments is well-known in the art to yield the predictable result of the garment forcing bio-sensors into contact with the skin of the user.
Regarding claims 8 and 19, in view of the combination of claims 7 and 18 above, Kitazawa further teaches wherein a shape of the standoff on a portion adjacent to the compressive textile has more curvature than a portion adjacent to the one or more conductive pads (see modified fig 6 below, portion adjacent to conductive pad has less curvature than portion adjacent to a analogous structure 9 of a compressive textile; examiner notes entire standoff 45 is located adjacent the analogous conductive pad and analogous compressive textile and thus can interpret any portion of standoff 45 to read on the respective limitations claimed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of the reference application in view of Kitazawa and Longinotti to incorporate the standoff having the bag structure t to arrive at the device of claims 8 and 19. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).

    PNG
    media_image1.png
    396
    327
    media_image1.png
    Greyscale

These are all provisional nonstatutory double patenting rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti (U.S. PGPub No. 2018/0067516) in view of Kitazawa (U.S. PGPub No. 2020/0138374).
Regarding claim 1, Longinotti teaches a dry electrode bio-sensor (garment of Fig 1a comprising dry sensors 3A) comprising: one or more conductive pads comprising electrodes of the dry electrode bio-sensor (Fig 1a sensors 3a are dry electrodes defining one or more conductive pads); one or more connectivity traces coupled with each of the one or more conductive pads (Fig 1a and [0035], conductive inks 5), the one or more connectivity traces providing electrical connections for signals comprising biometric information from the one or more conductive pads ([0021] disclosing conductive traces as a flexible conductive connector); and a backing coupled with and retaining the one or more conductive pads and the one or more connectivity traces ([0019] flexible and conformable garment interpreted as backing for retaining conductive pads and traces); wherein the backing comprises a stretchable and washable substrate ([0013 & 0050] disclose stretching and washing ability of garment; examiner notes base material of garment is interpreted as the substrate) and the one or more conductive pads and the one or more connectivity traces are printed in stretchable and washable conductive ink onto the backing (([0050] disclosing washable quality; [0014 & 0067] disclosing printed ink conductive traces and sensors on garment; abstract discloses stretchability).
Longinotti fails to teach a standoff disposed between the one or more conductive pads and the backing, the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor.
In related prior art, Kitazawa teaches a similar bio-electrode sensor comprising a conductive pad (Fig 6 electrode portion 61) and a backing (Fig 6 back body 9 of garment) having a standoff disposed between the one or more conductive pads and the backing (Fig 6 and [0061], electrode support portion 45 (not explicitly labeled in text) is between back body 9 and electrode portion 61), the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor (Fig 6, electrode support portion functions to transfer pressure to electrode portion 61 when applied to user). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff to transfer pressure to the one or more conductive pads to arrive at the device of claim 1. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Regarding claims 6, in view of the combination of claim 1 above, Kitazawa further teaches wherein the standoff is constructed of a flexible material ([0008] electrode support portion is a flexible fabric cloth). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff comprising a flexible material to transfer pressure to the one or more conductive pads to arrive at the device of claim 6. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Regarding claim 7, in view of the combination of claim 1 above, Longinotti further teaches wherein the pressure transferred by the standoff to the one or more conductive pads is applied by a compressive textile ([0084] compression garment; thus the combination of Longinotti and Kitazawa teaches the limitation of claim 7). 
Regarding claim 8, in view of the combination of claim 7 above, Kitazawa further teaches wherein a shape of the standoff on a portion adjacent to the compressive textile has more curvature than a portion adjacent to the one or more conductive pads (see modified fig 6 below, portion adjacent to conductive pad has less curvature than portion adjacent to a analogous structure 9 of a compressive textile; examiner notes entire standoff 45 is located adjacent the analogous conductive pad and analogous compressive textile and thus can interpret any portion of standoff 45 to read on the respective limitations claimed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff having the bag structure t to arrive at the device of claim 8. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).

    PNG
    media_image1.png
    396
    327
    media_image1.png
    Greyscale

Regarding claim 9, Longinotti further teaches wherein the dry electrode bio-sensor comprises an ECG sensor (Fig 1a and [0057] disclosing ECG sensor and respiration sensor).
Regarding claim 10, Longinotti further teaches wherein the dry electrode bio-sensor comprises a respiration sensor (Fig 1a and [0057] disclosing ECG sensor and respiration sensor).
Regarding claim 11, Longinotti further teaches wherein the dry electrode bio-sensor comprises an EMG sensor ([0287] discloses function for EMG sensing).
Regarding claim 12, Longinotti teaches a bio-sensing garment for collecting biometric information from a wearer of the garment (garment of Fig 1a), the garment comprising: a fabric layer forming the garment (Fig 1a and [0004] compression garment is fabric layer); a plurality of dry electrode bio-sensors integrated into the fabric layer (Fig 1a, sensors 3A), each dry-electrode bio-sensor comprising: one or more conductive pads comprising electrodes of the dry electrode bio-sensor (Fig 1a, sensors 3A), one or more connectivity traces coupled with each of the one or more conductive pads (Fig 1a and [0035], conductive inks 5), the one or more connectivity traces providing electrical connections for one or more of signals comprising biometric information from the one or more conductive pads ([0021] disclosing conductive traces as a flexible conductive connector), and a backing coupled with and retaining the one or more conductive pads and the one or more connectivity traces ([0019] flexible and conformable garment portions adjacent to each conductive pad and trace is interpreted as backing for retaining conductive pads and traces); wherein the backing comprises a stretchable and washable substrate ([0013 & 0050] disclose stretching and washing ability of garment; examiner notes base material of garment portions near pads and traces is interpreted as the substrate) and the one or more conductive pads and the one or more connectivity traces are printed in stretchable and washable conductive ink onto the backing ([0050] disclosing washable quality; [0014 & 0067] disclosing printed ink conductive traces and sensors on backings disclosed in at least [0044]; abstract discloses stretchability); a connectivity layer integrated into the fabric layer and comprising one or more signal conductors coupled with one or more of the connectivity traces of each dry electrode bio-sensors ([0177] and Fig 1a, woven conductive material 6 interpreted as connectivity layer); a power source (Fig 1a and [0176] disclosing power source) coupled with each of a plurality of power conductors and providing, via the plurality of power conductors of the connectivity layer, electrical power to each of the plurality of dry electrode bio-sensors ([0176] power source necessarily coupled to all electrical components to provide power); a signal monitor (Fig 1a, wireless module 1) coupled with the connectivity layer and receiving, via the signal conductors of the connectivity layer, a signal comprising biometric information from each of the plurality of dry electrode bio-sensors (Fig 1A and [0181], wireless module 1 interpreted as signal monitor connected to conductive material 6 and conductive inks 5); and a gateway coupled with the signal monitor, the gateway receiving the biometric information from the signal monitor and providing the biometric information to an external computer system (Fig 1a [0161-0163], gateway is wireless wifi/Bluetooth capability with external computer system 44/45 coupled with wireless module 1).
Longinotti fails to teach a standoff disposed between the one or more conductive pads and the backing, the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor.
In related prior art, Kitazawa teaches a similar bio-electrode sensor comprising a conductive pad (Fig 6 electrode portion 61) and a backing (Fig 6 back body 9 of garment) having a standoff disposed between the one or more conductive pads and the backing (Fig 6 and [0061], electrode support portion 45 (not explicitly labeled in text) is between back body 9 and electrode portion 61), the standoff transferring pressure to the one or more conductive pads when the conductive pads are applied to a skin of a wearer of the dry-electrode bio-sensor (Fig 6, electrode support portion functions to transfer pressure to electrode portion 61 when applied to user). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff to transfer pressure to the one or more conductive pads to arrive at the device of claim 12. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Regarding claims 17, in view of the combination of claim 12 above, Kitazawa further teaches wherein the standoff is constructed of a flexible material ([0008] electrode support portion is a flexible fabric cloth). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff comprising a flexible material to transfer pressure to the one or more conductive pads to arrive at the device of claim 17. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Regarding claim 18, in view of the combination of claim 12 above, Longinotti further teaches wherein the pressure transferred by the standoff to the one or more conductive pads is applied by the fabric layer ([0084] fabric layer of compression garment applies pressure; thus the combination of Longinotti and Kitazawa teaches the limitation of claim 18). 
Regarding claim 19, in view of the combination of claim 18 above, Kitazawa further teaches wherein a shape of the standoff on a portion adjacent to the compressive textile has more curvature than a portion adjacent to the one or more conductive pads (see modified fig 6 above, portion adjacent to conductive pad has less curvature than portion adjacent to a analogous structure 9 of a compressive textile; examiner notes entire standoff 45 is located adjacent the analogous conductive pad and analogous compressive textile and thus can interpret any portion of standoff 45 to read on the respective limitations claimed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment and bio-sensor of Longinotti in view of Kitazawa to incorporate the standoff having the bag structure t to arrive at the device of claim 19. Doing so would advantageously provide the bio-sensor with a further support portion to assist in positioning and maintaining the conductive pad in contact with the skin of the user ([0061]).
Regarding claim 20, Longinotti further teaches wherein the dry electrode bio-sensor comprises an electrocardiography (ECG) sensor, a respiration sensor, or an electromyography (EMG) sensor (Fig 1a and [0057] disclosing ECG sensor and respiration sensor).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti in view of Kitazawa, and in further view of Baxi (U.S. PGPub No. 2014/0114166).
Regarding claims 4 and 15, Longinotti teaches the device of claims 1 and 12 as stated above.
Longinotti fails to teach wherein a surface of each of the one or more conductive pads placed against a wearer's skin when the dry electrode bio-sensor is in use is textured.
In related prior art, Baxi teaches a similar dry electrode biosensor (Fig 4a-c) wherein a surface of each of the one or more conductive pads placed against a wearer's skin when the dry electrode bio-sensor is in use is textured (Fig 4B and [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact surface of the conductive pads of Longinotti in view of Kitazawa and Baxi to incorporate textured surfaces on the conductive pads. Doing so would be obvious to one of ordinary skill in the art as simple substitution of one well-known sensor contact surface (Fig 4a non-textured) for another well-known sensor contact surface (Fig 4b textured) to yield the expected result of a dry biosensor capable of acquiring physiological signals from a user ([0037]).
Response to Arguments
Applicant’s arguments, see remarks, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-12, 15, and 17-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitazawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794